Citation Nr: 0301449	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-02 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1950 to March 
1952.  By rating action in March 2000, the Montgomery, 
Alabama, Regional Office (RO) denied service connection 
for a psychiatric disability claimed as PTSD.  The veteran 
submitted a notice of disagreement with the denial of 
service connection in January 2001.  While the RO 
construed this as a notice of disagreement with a November 
2000 rating decision which, in pertinent part, determined 
that the veteran had not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a chronic acquired psychiatric disability 
to include post-traumatic stress disorder, the Board of 
Veterans' Appeals (Board) construes this as a timely 
notice of disagreement with respect to the initial denial 
of service connection.  Accordingly the issue will be 
adjudicated without regard to finality as there has been 
no finally adjudicated appeal.  As this finding favors the 
veteran, the Board's action in adjudicating the issue de 
novo will not result in any prejudice to the veteran.  In 
January 2002, the veteran was afforded a video hearing 
before the undersigned Member of the Board.  The veteran 
has been represented throughout this appeal by the 
American Legion.  


FINDING OF FACT

The veteran's psychiatric disorder, diagnosed as a chronic 
anxiety disorder, has been medically determined to be the 
result of the head wound sustained during combat in 
service.  


CONCLUSION OF LAW

A chronic anxiety disorder was incurred as a result of 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issue of entitlement to service 
connection for a chronic acquired psychiatric disability, 
the Board observes that the Department of Veterans Affairs 
(VA) has secured or attempted to secure all relevant VA 
and private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's application.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The veteran has been advised by the 
statement of the case of the evidence that would be 
necessary for him to substantiate his application.  The 
veteran was afforded a video hearing before the 
undersigned Member of the Board.  The hearing transcript 
is of record.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In March 2000, the RO denied service connection for a 
chronic acquired psychiatric disability to include PTSD.  
The evidence upon which the RO based its determination 
consisted of the veteran's service medical records; VA 
examination and clinical documentation; private clinical 
documentation; and written statements from the veteran.  
The veteran's service medical records reflect that he 
sustained a penetrating head shrapnel wound with 
associated skull loss and brain trauma during combat in 
Korea.  Service connection has been established for loss 
of skull and traumatic encephalopathy.  The report of a 
December 1999 VA examination for compensation purposes 
states that the veteran was diagnosed with organic brain 
syndrome and a not otherwise specified anxiety disorder 
related to his period of wartime service and separate from 
his skull and brain trauma residuals.  The veteran was 
determined to not meet the diagnostic criteria for PTSD.  

The evidence submitted since the March 2000 RO decision 
denying service connection for a chronic acquired 
psychiatric disability to include PTSD consists of VA and 
private clinical documentation; the transcript of the 
February 2002 video hearing before the undersigned Member 
of the Board; and written statements from the veteran.  A 
December 1999 VA psychiatric treatment record conveys that 
the veteran was diagnosed with an organic affective 
disorder and PTSD.  

At the December 1999 VA examination for compensation 
purposes, the veteran complained of Korean 
Conflict-related flashbacks, intrusive thoughts, and 
nightmares; anxiety; and irritability.  He reported that 
he had received ongoing psychiatric treatment for the 
preceding forty years.  The veteran was diagnosed with a 
brain syndrome and a not otherwise specified anxiety 
disorder.  The VA examiner commented that:

[The veteran] does not met the criteria 
for PTSD.  It is felt that he has an 
anxiety disorder which is separate from 
his brain syndrome and skull injury.  
...  This patient has an anxiety 
disorder which is related to his 
military experience in the Korean War.  

VA psychiatric clinical documentation dated between 2000 
and 2002 reflects that the veteran was treated on an 
ongoing basis.  Impressions of depression were advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements 
on appeal.  While he has not been found to meet the 
diagnostic criteria for PTSD, the veteran has been 
diagnosed with a chronic anxiety disorder which originated 
during his period of wartime service and is distinct from 
his service-connected head and brain trauma residuals.  In 
the absence of any evidence to the contrary, the Board 
concludes that service connection for a chronic anxiety 
disorder is now warranted.  


ORDER

Service connection for an acquired psychiatric disability, 
classified as a chronic anxiety disorder, is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

